Citation Nr: 0926343	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a right forearm 
disorder.

3.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

4.  Entitlement to an initial compensable rating for tinea 
pedis.

5.  Entitlement to an initial compensable rating for 
residuals of a distal fibula fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The Veteran testified before a 
Decision Review Officer in October 2006; a transcript of that 
hearing is associated with the claims folder.

The issues of entitlement to higher initial ratings for 
pseudofolliculitis barbae, tinea pedis, and a right ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the Veteran has a current right hand disorder that is related 
to his active military service.

2.  The competent evidence of record does not establish that 
the Veteran has a current right forearm disorder that is 
related to his active military service.


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A right forearm disorder was not incurred in or 
aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran in 
September 2004 and August 2007 expressly told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in September 2004 and August 2007 satisfy 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  They also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the August 2007 letter provided 
notice as to the information and evidence necessary to 
establish a disability rating and an effective date should 
service connection be awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  

The September 2004 letter was sent to the Veteran prior to 
the April 2005 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini, 18 Vet. App. at 120.  The VCAA notice 
in accordance with Dingess, however, was sent after the 
initial adjudication of the Veteran's claims.  Nevertheless, 
the Board finds this error nonprejudicial to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the August 2007 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, and after the notice was 
provided the Veteran indicated that he had received this 
information and that he had no additional information or 
evidence to give VA.  See id.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the Veteran 
was afforded a VA examination in October 2004 which included 
a review of the claims file and a comprehensive physical 
evaluation of the Veteran.  Although no etiological opinion 
was provided as to whether the Veteran's claimed right hand 
and forearm disorders are related to his military service, 
the Board observes that an opinion was unnecessary as the 
examiner failed to find any current disability.  Under these 
circumstances, the Board concludes that the examination 
provided was adequate and that there is sufficient medical 
evidence upon which the Board may base its decision.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

In sum, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

The Veteran testified in October 2006 that he first 
experienced right hand and forearm pain during service.  
Although he could not identify a specific injury to his right 
upper extremity that might account for his pain, he noted 
that his duties during service required climbing ladders and 
buildings, as well as entering steam pits.  The Veteran also 
testified that there had been some discussion with his 
physicians as to whether his complaints of aching pain 
throughout his forearm and hand were related to his service-
connected neck problems; however, no definite connections had 
been made.  

The Veteran's service treatment records show that beginning 
in 2002 he complained of pain in his right forearm and hand.  
See Upper Extremity Rehabilitation Evaluation dated August 7, 
2002.  The Veteran described the pain as a constant ache, and 
he also reported occasional paresthesias around the elbow 
radiating to his hands.  See Service Clinical Record dated 
October 21, 2002.  Treatment records note that his complaints 
were consistent with tendonitis, lateral epicondylitis, and 
possibly carpal tunnel syndrome; however, no diagnosis was 
ever confirmed.  See, e.g., Service Clinical Record dated 
July 20, 2004.  

Post-service, the Veteran was evaluated by the VA in October 
2004.  The examiner noted the Veteran's subjective complaints 
of episodic aching and shooting pain with occasional 
paresthesias, but clinical evaluation of the right hand and 
forearm was normal.  No disability was diagnosed.  The 
Veteran's remaining post-service treatment records fail to 
make any mention of right hand or forearm problems.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the present case, the competent evidence of record does 
not establish that the Veteran has a current right hand 
and/or forearm disability.  Rather, the only competent 
evidence of right hand and forearm problems are the Veteran's 
lay assertions of pain, which unfortunately, cannot establish 
a disability for VA compensation purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted), 
appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of competent evidence of a current right arm 
or right forearm disability, the preponderance of the 
evidence is against the Veteran's claims, and his appeal as 
to these two issues must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a right hand disorder 
is denied.

Entitlement to service connection for a right forearm 
disorder is denied.


REMAND

By RO rating decision dated in April 2005, the Veteran was 
awarded service connection for residuals of a distal fibula 
fracture of the right ankle, pseudofolliculitis barbae, and 
tinea pedis, and awarded noncompensable (zero percent) 
disability ratings, effective February 1, 2005.  The Veteran 
has disagreed with the percentages assigned to his initial 
ratings; he asserts that he is entitled to higher ratings.  

The Veteran's disabilities on appeal were last evaluated by 
the VA in October 2004.  Recently, in October 2007, the 
Veteran submitted a written statement in which he indicated 
that his disabilities have "continued to worsen since the 
hearing I attended."  The Veteran testified before a 
Decision Review Officer in October 2006.  According to 
VAOPGCPREC 11-95 (1995), a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  The Board thus concludes that the 
Veteran's statement that his disabilities have worsened 
necessitates a new examination with respect to these 
disabilities.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination).



Accordingly, these issues are REMANDED for the following 
actions:

1.  Contact the Veteran to obtain the names 
and addresses of all medical care providers 
who have treated his pseudofolliculitis 
barbae, tinea pedis, and right ankle 
disability since August 2006.  After 
securing any necessary releases from the 
Veteran, obtain those records identified by 
the Veteran as pertinent to his claim.  All 
efforts to obtain any outstanding records 
should be documented. 

2.  After securing any outstanding 
treatment records, schedule the Veteran 
for a VA skin examination for the purpose 
of determining the manifestations and 
severity of his service-connected 
pseudofolliculitis barbae and tinea pedis.  
The claims file, to include this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  
Following an examination of the Veteran, 
the examiner should:

(a) Indicate the percent of entire body 
involved and percent of exposed area 
affected by tinea pedis, and whether 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required 
and, if so, the frequency and duration of 
their use.  If any scarring is found, the 
examiner should describe the size and 
nature of such scarring, including whether 
it is painful on examination and/or causes 
any limitation of motion of the Veteran's 
feet.

(b) Indicate the percent of entire body 
involved and percent of exposed area 
affected by pseudofolliculitis barbae, and 
whether systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are required and, if so, the 
frequency and duration of their use.  If 
any scarring is found, the examiner should 
describe the size and nature of such 
scarring, including whether such scarring 
is disfiguring, demonstrates visible or 
palpable tissue loss, or is painful on 
examination.  With respect to any 
disfigurement, the examiner should 
describe in detail the nature and 
characteristics of the disfigurement, 
including the size of any scarring, 
whether the surface contour of scar is 
elevated or depressed on palpation, 
whether any scarring adheres to underlying 
tissue, whether the skin is hypo- or 
hyper-pigmented, whether there is abnormal 
skin texture, and whether the skin is 
indurated and inflexible or there is 
underlying soft tissue missing.  

3.  After securing any outstanding 
treatment records, schedule the Veteran 
for a VA orthopedic examination for the 
purposes of ascertaining the current 
severity and manifestations of his 
service-connected residuals of a distal 
fibula fracture of the right ankle.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should describe all 
manifestations of the Veteran's right 
ankle disability, including range of 
motion findings and whether there is any 
evidence of ankylosis.  In accordance with 
38 C.F.R. §§ 4.40, 4.45, VAOPGCPREC 36-97, 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examiner should also address 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.  If the Veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated and the 
reason should be explained.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefit sought on 
appeal are granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


